DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2021 has been entered.
 
This action is in response to the amendment dated 8/30/2021 that was entered with the submission of the request for continued examination dated 8/30/2021.  Claims 1, 10, 15, 19, 21 and 22 are currently amended.  No claims are newly added.  Claim 23 has been canceled.  Presently, claims 1-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Rejection under 35 U.S.C. 102 section on pages 8-12 of the response dated 8/20/2021, with respect to the rejection(s) of claim(s) 1-4, 10, 12 and 15-23 under 35 U.S.C. 102(a)(1) as being anticipated by Bryant (US 2882009) have been fully considered and are persuasive.  It is considered that the newly added 
It is considered that the Beson reference discloses a seat (considered the right-hand mounting assembly 206 as shown in figure 9) disposed between the gate and the valve body with the seat having an overhanging edge (considered the edge labeled OE in the annotated figure 9 below wherein the overhanging edge overhangs the annular groove in which the seal 23 is received) extending from a third surface (considered the surface labeled 3S in the annotated figure 9 below) of the seat (206) and wherein an outer diameter of the overhanging edge (OE in the annotated figure 9 below) defines a maximum outer diameter of the seat (206).
It is considered that the Sundararajan reference discloses the structure wherein one of ordinary skill in the art would perform the method of using and/or making including receiving, by a sealing assembly (considered the assembly including element 666, 667 and 668 as depicted in figure 14) forming a circumferential seal between a seat (604) and a valve body (at the surface 621 of the valve body) and a collar (699) disposed at least partially within a recess (698) formed in a first surface of the seat and 

Since new grounds of rejection were necessitated by applicant’s amendment that was entered with the submission of the request for continued examination, the instant Office action is made non-final.

Drawings
The drawings were received on 2/12/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “receiving the force” in line 4.  Does the recitation of “the force” refer to the “a second force” in claim 16, line 2?  Does the recitation of “the force” refer to the “a first force” in claim 15, line 3?  It is unclear as to what the recitation of “the force” is referring.
17 recites the limitation "the second direction" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the second force" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 10, 12 and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beson (US 5624101).
Regarding claim 1, the Beson reference discloses a flow control device (considered the valve as shown in figure 9), comprising: a valve body (201); a first port (considered the right-hand passage 16 as orientated in figure 9) disposed on the valve 

    PNG
    media_image1.png
    1227
    975
    media_image1.png
    Greyscale

In regards to claim 2, the Beson reference discloses wherein the flow control device further comprises a collar (considered the portion of the seat 206 labeled C in the annotated figure 9 above) disposed on a portion of the first surface and configured to form a lower stop of a guidance area (the seal 23 is received within the guidance area).  
In regards to claim 3, the Beson reference discloses wherein the overhanging edge (considered the edge labeled OE in the annotated figure 9 above) forms an upper stop of the guidance area (the seal 23 is received within the guidance area).

In regards to claim 10, the Beson reference discloses a second seat (considered the left-hand seat assembly 206 as shown in figure 9) disposed between the gate (205) and the valve body (201), the second seat positioned opposite the seat (the second seat is positioned on the opposite side of the gate 205 from the right-hand seat), the second seat comprising a third surface (considered the radial surface of the left-hand seal assembly 206 that faces the surface of the bore 18 of the valve body as shown in figure 9) configured to form a circumferential seal (at the seal 23 on the left-hand seal assembly 206 as shown in figure 9) with the valve body and a fourth surface (considered the surface of the left-hand seal assembly 206 that faces and contacts the gate 205) configured to form a face seal with the gate (205).
In regards to claim 12, the Beson reference discloses a spring (20) configured to apply pressure to the seat in a direction toward the gate (205) (see at least col. 13, lines 61-62).
Regarding claim 19, the Beson reference discloses the structure wherein one of ordinary skill in the art would perform the method of using and/or making including moving a gate (205) disposed in a valve body (201) between an open position and a closed position wherein the open position allowing fluid to flow from a first port (considered the right-hand passage 16 as orientated in figure 9) to a second port (considered the left-hand passage 17 as orientated in figure 9) and maintaining a seal 
In regards to claim 20, the Beson reference discloses wherein the maintaining the seal comprises applying a continuous pressure (via the spring 20) to the seat in a direction toward the gate.
In regards to claim 21, the Beson reference discloses transmitting the first force includes transmitting a force from a collar (it is considered the portion of the seat 206 labeled C in the annotated figure 9 above defines a collar) disposed around the seat to the sealing assembly (23) disposed around the seat in response to a first movement of the gate.  It is considered that the movement of the seat 206 would also move the seal assembly 23 since the seal assembly 23 is received within the groove of the seat 206 and wherein, since the circumferential surface of the seal assembly 23 contacts the surface of the bore 18 of the valve body, it is considered that a surface of the collar would contact the seal assembly 23 when the valve seat 206 is moved in a direction away from the gate.
.

Claim(s) 15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sundararajan (US 9885420).  Claim(s) 17 and 18 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.
Regarding claim 15, the Sundararajan reference discloses the structure wherein one of ordinary skill in the art would perform the method of using and/or making including receiving, by a sealing assembly (considered the assembly including element 666, 667 and 668 as depicted in figure 14) forming a circumferential seal between a seat (604) and a valve body (at the surface 621 of the valve body), a first force from a collar (699) disposed on the seat in response to a first movement of a gate (602) (it is considered that the movement of the seat 604 would also move the seal assembly since the seal assembly is received within the groove 623 of the seat 604 and wherein, since the circumferential surface of the seal assembly contacts the surface 621 of the bore of the valve body, it is considered that a surface of the collar 699 at the surface of the groove would contact the seal assembly when the valve seat 604 is moved in a direction away from the gate), the collar (699) disposed at least partially within a recess (698) formed in a first surface of the seat and configured to form a lower stop (a stop surface proximate the gate 602 compared to the seal assembly (includes 666, 667 and 668)) of a guidance area; preventing, with the circumferential seal, fluid from entering a gate cavity (609) of the gate see col. 3, lines 32-62); and moving, in response to 
In regards to claim 17, the Sundararajan reference discloses wherein the first direction (the direction away from the gate 602) is opposite the second direction (the direction toward the gate 602).
In regards to claim 18, the Sundararajan reference discloses wherein the second force is generated by a return member (spring 613) in response to the first force.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beson (US 5624101) in view of Hunter et al. (US 20140183396).
In regards to claim 5, the Beson reference does not disclose wherein the sealing assembly (Bryant: 23) comprises a positioning band configured to receive a first force from the collar, directed away from the face seal in response to a first movement of the gate.
However, the Hunter et al. reference teaches a seat (32) having a seal assembly (126) having a lower sealing member (146), an upper sealing member (anti-extrusion ring 158) and a positioning band (150) in order to provide a dynamic seal that has resistances to high temperatures or pressures and includes an anti-extrusion ring to prevent the seal assembly from being extruded (see paragraphs [0068]-[0069]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the sealing assembly of the Beson reference with a sealing assembly having a lower sealing member, an upper sealing member and a positioning band as taught by the Hunter et al. reference in order to provide a dynamic seal that has resistances to high temperatures or pressures and includes an anti-extrusion ring to prevent the seal assembly from being extruded.
In regards to claim 6, the combination of the Beson reference and the Hunter et al. reference discloses wherein the sealing assembly further comprises: an upper sealing member (Hunter et al.: 158) configured to receive a second force from the overhanging edge (Beson: it is considered the edge labeled OE in the annotated figure 
In regards to claim 7, the combination of the Beson reference and the Hunter et al. reference discloses wherein the flow control device further comprises a return member (Beson: it is considered that the spring 20 constitutes a return member) disposed between the seat (Bryant: 206) and the valve body (Bryant: 201) and configured to generate the second force in response to the first movement of the gate.
In regards to claim 8, the combination of the Beson reference and the Hunter et al. reference discloses wherein the flow control device further comprises a lower sealing member (Hunter et al.: 146) disposed between the positioning band (Hunter et al.: 150) and the upper sealing member (Hunter et al.: 158) and configured to form the circumferential seal.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beson (US 5624101) in view of Hunter et al. (US 20140183396) as applied to claim 8 above, and further in view of Chatufale (US 7004452).
In regards to claim 9, the combination of the Beson reference and the Hunter et al. reference discloses wherein the lower sealing member (Hunter et al.: 146) is formed from polytetrafluoroethylene (Hunter et al.: see paragraph [0068]), the upper sealing member (Hunter et al.: 158) is made of a material and the positioning band (Hunter et al.: 150) is made from a metal (Hunter et al.: see paragraph [0069]).

However, the Chatufale reference teaches a valve seal assembly teaches an upper sealing member (152) that is made of polyether ether ketone (col. 7, lines 24-27).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the upper sealing member of the combination of the Beson reference and the Hunter et al. reference as being formed from polyether ether ketone as taught by the Chatufale reference in order to provide the common benefits of the material such as chemical resistance and good wear and abrasion resistance.
Secondly, the combination of the Beson reference, the Hunter et al. reference and the Chatufale reference discloses the claimed invention except for the positioning band being formed from a stainless steel alloy.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the metal of the positioning band (Hunter et al.: 150) as a stainless steel material in order to provide the common benefits of the material such as corrosion resistance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beson (US 5624101) in view of Nesje (US 8091861).
In regards to claim 13, the Beson reference does not disclose a seal disposed between the valve body and a surface of the seat opposite the gate.
However, the Nesje reference teaches a gate valve assembly having a seat (6) disposed between a valve body (valve housing 1) and a gate (9) and wherein a seal (26) is disposed between the valve body (1) and a surface of the seat (6) opposite the gate (9) wherein the seal (26) prevents fluid and any particles from penetrating between the seat (6) and the valve body (1) (col. 3, lines 10-13).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the spring (Beson: 20) with a seal disposed between the valve body and a surface of the seat opposite the gate of the Beson reference as taught by the Nesje reference in order to prevent/reduce the amount of particles that can penetrate between the seat and the valve body.
In regards to claim 14, the Nesje reference of the combination of the Beson reference and the Nesje reference disclose wherein the seal (Nesje: 26) is disposed in a circumferential groove (Nesje: see figure 2 and figure 4 for the seal 26 being received within a groove of the seat 6) formed in the surface of the seat opposite the gate.

Allowable Subject Matter
Claims 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 11, the prior art of record does not disclose or suggest wherein the first surface of the seat includes a recess forming a lower shoulder and an upper shoulder in which at least a portion of the collar is inserted in combination with the other limitations of the claim.
In regards to claim 16, the prior art of record does not disclose or suggest receiving, be the sealing assembly, a second force from an overhanging edge of the seat, in response to a second movement of the gate; and moving, in response to receiving the force, the sealing assembly in a second direction of the second force in combination with the other limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        
/UMASHANKAR VENKATESAN/Primary Examiner, Art Unit 3753